DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-8, 25, 29, 30, 41-44, 46, 64, 74, 76, 78, 115, 117, 119, 130, 150, 152, 162, 166, 169, 170, 174, 176, and 351, directed to methods of promoting the activation and proliferation of a natural killer cell; species: of a soluble human tissue factor domain that comprises each of: (i) a lysine at an amino acid position that corresponds to amino acid position 20 of mature wildtype human tissue factor protein, (ii) an isoleucine at an amino acid position that corresponds to amino acid position 22 of mature wildtype human tissue factor protein, (iii) a tryptophan at an amino acid position that corresponds to amino acid position 45 of mature wildtype human tissue factor protein, (iv) an aspartic acid at an amino acid position that corresponds to amino acid position 58 of mature wildtype human tissue factor protein, (v) a tyrosine at an amino acid position that corresponds to amino acid position 94 of mature wildtype human tissue factor protein, (vi) an arginine at an amino acid position that corresponds to amino acid position 135 of mature wildtype human tissue factor protein, and (vii) a phenylalanine at an amino acid position that corresponds to amino acid position 140 of mature wildtype human tissue factor protein; species: of a first chimeric polypeptide14 Page : 15 of15and a second chimeric polypeptide in the second multi-chain chimeric polypeptide of SEQ ID NO: 67 and SEQ ID NO: 69) on 5/5/2022 is acknowledged.
Filed : June 19, 2020Claims 1-8, 25, 29, 30, 41-44, 46, 64, 74, 76, 78, 115, 117, 119, 130, 150, 152, 162, 166, 169, 170, 174, 176, and 351  are under consideration by the Examiner.
Claims 21, 75, 77, 79, 116, 140, 183-186, 193, 200, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 9-20, 22-24, 26-28, 31-40, 45, 47-63, 65-73, 80-114, 118, 120-129, 131-139, 141-149, 151, 153-161, 163-165, 167-168, 171-173, 175, 177-182, 187-192, 194-199, 201-350, have been canceled.

First Named Inventor Hing C. Wong Attorney Docket No.: 47039-0017001 / WGN0020-
Application No. : 16/906,781 201-USInformation Disclosure Statement
	
3.	The information disclosure statements (IDS) submitted on 6/24/2022, 4/15/2022, 1/11/2022, 10/25/2021, and 10/5/2021, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Claim Rejections - 35 USC § 112(a), written description

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4a.	Claims 1-8, 25, 29, 30, 41-44, 46, 64, 74, 76, 78, 115, 117, 119, 130, 150, 152, 162, 166, 169, 170, 174, 176, and 351, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of promoting the activation and proliferation of a natural killer cell comprising the steps set forth in sub-parts(a)-(b) of claim 1. to form a soluble fusion protein complex.  The claims do not require that the first and second multi-chain chimeric polypeptides possess any particular conserved structure, or other disclosed distinguishing feature. Thus, the claims are drawn to a genus of polypeptides that are defined only by function. To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, there is not even identification of any particular portion of the structure that must be conserved for biological activity. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics and structure/function relationship, the specification does not provide adequate written description of the claimed genus.
Vas-cath Inc. v. Mahurkar, 19 USPQ2d 1111, clearly states that ''applicant must convey with reasonable clarity to those skilled in the ad that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description' inquiry, whatever is now claimed.'' (See page 1117.) The specification does not ''clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF'S were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, there is inadequate written description for a method of promoting the activation and proliferation of a NK cell as recited in independent claim 1. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 112(a), scope of enablement
4b.	Claims 1-8, 25, 29, 30, 41-44, 46, 64, 74, 76, 78, 115, 117, 119, 130, 150, 152, 162, 166, 169, 170, 174, 176, and 351 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method promoting the activation and proliferation of a natural killer cell, the method comprising (a) contacting a natural killer cell in a liquid culture medium comprising an effective amount of a first multi-chain chimeric polypeptide for a first period of time of 15 minutes to 4 hours; and (b) contacting the natural killer cell in a liquid culture medium comprising an effective amount of a second multi-chain chimeric polypeptide for a second period of time of 1 day to 30 days, wherein a first chimeric polypeptide in the first multi-chain chimeric polypeptide comprises an amino acid sequence set forth in SEQ ID NO:63 and a second chimeric polypeptide in the first multi-chain polypeptide comprises an amino acid sequence set forth in SEQ ID NO:65, and a first chimeric polypeptide in the second multi-chain chimeric polypeptide comprises an amino acid sequence set forth in SEQ ID NO:67 and a second chimeric polypeptide in the second multi-chain chimeric polypeptide comprises an amino acid sequence set forth in SEQ ID NO:69, does not reasonably provide enablement for an isolated soluble fusion protein complex as recited in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 1, for example, is overly broad in its limitation of “a first multi-chain chimeric polypeptide”, “a second multi-chain chimeric polypeptide”, “a first target-binding domain”, “a second target-binding domain”, “a soluble tissue factor domain”, “a first domain of a pair of affinity domains”, and “a second domain of a pair of affinity domains” because no guidance is provided as to which of the myriad of polypeptide molecules encompassed by the claims will retain the characteristics of the desired polypeptide. Furthermore, claims 64, and 130 recite the limitation “at least 80% identical”, and no guidance is provided as to which of the myriad of polypeptide molecules encompassed by the claims will retain the characteristics of the desired polypeptide. Variants of a nucleic acid can be generated by deletions, insertions, and substitutions of nucleotides, and variants of a protein can be generated by deletions, insertions, and substitutions of amino acids but no actual or prophetic examples on expected performance parameters of any of the possible variants of the claimed fusion protein have been disclosed to be contacted in the claimed method.  Furthermore, it is known in the art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic effects on the protein's function.  For example, Mikayama et al. (1993) teaches that the human glycosylation-inhibiting factor (GIF) protein differs from human migration inhibitory factor (MIF) by a single amino acid residue (page 10056, Figure 1).  Yet, despite the fact that these proteins are 90% identical at the amino acid level, GIF is unable to carry out the function of MIF, and MIF does not exhibit GIF bioactivity (page 10059, second column, third paragraph).  It is also known in the art that a single amino acid change in a protein's sequence can drastically affect the structure of the protein and the architecture of an entire cell.  Voet et al. (1990) teaches that a single Glu to Val substitution in the beta subunit of hemoglobin causes the hemoglobin molecules to associate with one another in such a manner that, in homozygous individuals, erythrocytes are altered from their normal discoid shape and assume the sickle shape characteristic of sickle-cell anemia, causing hemolytic anemia and blood flow blockages (pages 126-128, section 6-3A and page 230, column 2, first paragraph).
There is no guidance provided in the instant specification as to how one of skill in the art would generate and use the first and second multi-chain chimeric polypeptides in the method as recited in claim 1. See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Given the breadth of the claims, in light of the predictability of the art as determined by the number of working examples, the level of skill of the artisan, and the guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention.

Claim rejections-35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5a.	Claims 1-8, 25, 29, 30, 41-44, 46, 64, 74, 76, 78, 115, 117, 119, 130, 150, 152, 162, 166, 169, 170, 174, 176, and 351 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is rejected as vague and indefinite for several reasons.
	Claim 1, lines 3 and 6,  is rejected as vague and indefinite for reciting “liquid”, and the metes and bounds of this term are unclear. The specification on page 165, lines 29-30, and page 166, lines 1-2, recites “a liquid culture medium is a serum-free culture medium ….the liquid culture medium is a chemically-defined liquid culture medium”. To obviate this rejection Applicant must recite the limitation “liquid culture medium” for which there is a basis in the specification.
Claim 1, line 2, recites “natural killer cell”, while claims 166, 169-170, 174, and 176 recite “NK cell”.  Claim 1 must be amended to recite “natural killer (NK) cell” because the meaning of acronyms should be recited in the first independent claim for clarity.
	Claim 1, line 4, is vague and indefinite because it recites “…for a first period of time under conditions…”. The metes and bounds of this limitation are unclear. The time as recited in claim 152 must be recited in the claim to obviate this rejection.
Claim 1 recites the limitation "the differentiation" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 8, is vague and indefinite because it recites “…for a second period of time under conditions…”. The metes and bounds of this limitation are unclear. The time as recited in claim 152 must be recited in the claim to obviate this rejection.
Claim 1, line 11, is vague and indefinite because it recites “first target-binding domain” and line 14, is vague and indefinite because it recites “second target-binding domain”. The metes and bounds of these terms are unclear. This rejection can be obviated by reciting specifically what the targets are.
Claim 1, lines 11-12, is vague and indefinite because it recites “a soluble tissue factor domain”. The metes and bounds of this term are unclear.
Claim 1, lines 12-14, is vague and indefinite because it recites “a first domain of a pair of affinity domains” and “a second domain of a pair of affinity domains”. The metes and bounds of these terms are unclear. This rejection can be obviated by reciting specifically what these domains are, as recited in claim 29.
Claim 41, line 4, is vague and indefinite because it recites “modules based on…”. The metes and bounds of this term are unclear. The specific pair of affinity domains must be recited in the claim to obviate this rejection.
Claims 64, and 130, recite the entire amino acid sequences of polypeptides. The recitation of these long amino acid sequences in the claims is subject to printer errors. The amino acid sequences should be depicted only by the SEQ ID NO in the claims for brevity.
Claim 152 is vague and indefinite because it recites the term “about”. The metes and bounds of the term “about” are unclear because it encompasses “1 minute” to 10 hours or 1 day to 60 days. This term should be deleted from the claim to obviate this rejection.
Claim 162, recites the term “liquid” and the metes and bounds of this term are unclear. The specification on page 165, lines 29-30, and page 166, lines 1-2, recites “a liquid culture medium is a serum-free culture medium ….the liquid culture medium is a chemically-defined liquid culture medium”. To obviate this rejection Applicant must recite the limitation “liquid culture medium” for which there is a basis in the specification.
Claim 170 is vague and indefinite because it recites “the NK cell has previously been genetically modified to express a chimeric antigen receptor or a recombinant T-cell receptor” and it is unclear which receptors specifically are encompassed by the claim. This rejection can be obviated by reciting the specific receptors for which there is a basis in the specification.
Claim 176 is vague and indefinite because it recites “…administering the NK cell to a subject in need thereof” and it is unclear for what condition the NK cell is being administered to a subject.
	Claims 2-8, 25, 29-30, 42-44, 46, 74, 76, 78, 115, 117, 119, 150, 166, 169, 174, and 351 are rejected as vague and indefinite insofar as they depend on the above rejected claims for their limitations.
Reply to Office Action of March 26, 2020Conclusion
No claim is allowed.
Claims 1-8, 25, 29, 30, 41-44, 46, 64, 74, 76, 78, 115, 117, 119, 130, 150, 152, 162, 166, 169, 170, 174, 176, and 351 are rejected.
10.1 8324010.1Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646